Order entered January 12, 2015




                                           In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                     No. 05-14-01618-CV

                   HENRY S. MILLER BROKERAGE, LLC, Appellant

                                             V.

                              RUTH MAE SANDERS, Appellee

                      On Appeal from the 101st Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DC-13-14901

                                          ORDER
       We GRANT appellant’s December 29, 2014 motion for an extension of time to file a

notice of appeal. The notice of appeal filed on December 29, 2014 is deemed timely for

jurisdictional purposes.    Pursuant to the accelerated timetable, appellant’s brief is due

JANUARY 29, 2015. See TEX. R. APP. P. 38.6(a).


                                                    /s/   ELIZABETH LANG-MIERS
                                                          JUSTICE